Case: 1:14-cv-01437 Document #: 394-1 Filed: 10/30/18 Page 1 of 9 PageID #:6546




                                                EXHIBIT A
Case
   Case:
     2:18-cv-00617-RGK-GJS
         1:14-cv-01437 Document
                            Document
                                #: 394-166Filed:
                                             Filed
                                                 10/30/18
                                                   10/01/18
                                                          Page
                                                             Page
                                                               2 of19ofPageID
                                                                        8 Page#:6547
                                                                                ID #:867



   1    RAFEY S. BALABANIAN (SBN 315962)
        rbalabanian@edelson.com
   2    J. AARON LAWSON (SBN 319306)
        alawson@edelson.com
   3    EDELSON PC
        123 Townsend Street, Suite 100
   4    San Francisco, California 94107
        Telephone: (415) 212-9300
   5    Facsimile: (415) 373-9435
   6    Attorneys for Plaintiff Joseph Lack
   7
        JOHN F. COVE, JR. (SBN 212213)
   8    john.cove@shearman.com
        EMILY V. GRIFFEN (SBN 209162)
   9    emily.griffen@shearman.com
        SHEARMAN & STERLING LLP
  10    535 Mission Street, 25th Floor
        San Francisco, CA 94105
  11    Telephone: (415) 616-1100
        Facsimile: (415) 616-1199
  12
        JEROME S. FORTINSKY (admitted pro hac vice)
  13    jfortinsky@shearman.com
        SHEARMAN & STERLING LLP
  14    599 Lexington Avenue
        New York, New York 10022
  15    Telephone: (212) 848-4000
        Facsimile: (212) 848-7179
  16
  17    Attorneys for Defendant Mizuho Bank, Ltd.
  18
  19                        UNITED STATES DISTRICT COURT
  20                      CENTRAL DISTRICT OF CALIFORNIA
  21 JOSEPH LACK, individually and on               Case No. 2:18-cv-00617-RGK-GJS
     behalf of all others similarly situated,
  22
                          Plaintiff,
  23                                                RULE 26(f) REPORT
                   v.
  24
     MIZUHO BANK, LTD. and MARK
  25 KARPELES,
  26                      Defendants.
  27
  28

       RULE 26(F) REPORT                                   CASE NO. 2:18-CV-00617-RGK-GJS
Case
   Case:
     2:18-cv-00617-RGK-GJS
         1:14-cv-01437 Document
                            Document
                                #: 394-166Filed:
                                             Filed
                                                 10/30/18
                                                   10/01/18
                                                          Page
                                                             Page
                                                               3 of29ofPageID
                                                                        8 Page#:6548
                                                                                ID #:868



   1         Pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 26-1,
   2 Plaintiff Joseph Lack (“Lack” or “Plaintiff”) and Defendant Mizuho Bank, Ltd.
   3 (“Mizuho,” and, together with Lack, the “Parties”) submit this proposed discovery
   4 plan and report.
   5 I.      Nature, Status, and Circumstances of the Case
   6         Lack initiated his case against Defendants Mizuho and Mark Karpeles
   7 (“Karpeles”) on March 14, 2014 in the District Court for the Northern District of
   8 Illinois, approximately a month after the collapse of the Mt. Gox bitcoin exchange.
   9 That action was captioned Greene v. MtGox Inc., et al., No. 14-cv-1437. Mt. Gox
  10 and its related entities (who had been defendants since the case was first filed in
  11 February 2014) were dismissed from the case later that year, following the
  12 recognition of bankruptcy proceedings in Japan by the U.S. Bankruptcy Court for
  13 the Northern District of Texas on June 19, 2014.
  14         Lack’s case proceeded into discovery. During that time, the Parties took fact
  15 and expert discovery and Lack, along with his co-plaintiffs, moved for class
  16 certification on October 13, 2017. Before that motion was fully briefed, Mizuho
  17 renewed an earlier request that the Greene Court dismiss Lack’s claim for lack of
  18 personal jurisdiction in light of the Supreme Court’s ruling in Bristol-Myers Squibb
  19 Co. v. Supreme Court of California, San Francisco County, 137 S. Ct. 1773 (2017).
  20 The Greene Court granted Mizuho’s motion, and Lack was dismissed from the
  21 Greene matter on December 11, 2017. See Greene, 14-cv-1437, dkt. 312 (N.D. Ill.
  22 Dec. 11, 2017). Lack then filed this case against Defendants Mizuho and Karpeles
  23 on January 24, 2018.
  24         On June 22, 2018, the Tokyo District Court converted the Japanese
  25 bankruptcy to a new civil rehabilitation proceeding. The effect of this new Japanese
  26 proceeding is potentially significant to claims asserted in this case, particularly
  27 because the appointed rehabilitation trustee announced that the Mt. Gox estate may
  28                                             1
       RULE 26(f) REPORT                                     Case No. 2:18-cv-00617-RGK-GJS
Case
   Case:
     2:18-cv-00617-RGK-GJS
         1:14-cv-01437 Document
                            Document
                                #: 394-166Filed:
                                             Filed
                                                 10/30/18
                                                   10/01/18
                                                          Page
                                                             Page
                                                               4 of39ofPageID
                                                                        8 Page#:6549
                                                                                ID #:869



   1 have sufficient assets (following the sale of a sum of bitcoins held by the estate,
   2 which has left the estate with cash assets greater than $617M in USD, along with
   3 over 143,000 in bitcoin) to pay in full the claims of Mt. Gox users who lost money
   4 or bitcoin when Mt. Gox collapsed, including Lack and potential members of the
   5 putative class alleged here.1 The rehabilitation claims period closes on October 22,
   6 2018. According to documents published by the rehabilitation trustee, those claims
   7 will be approved (or not) by January 24, 2019, followed by the submission of a
   8 proposed rehabilitation plan (providing for any modifications to rights of civil
   9 rehabilitation creditors and a payment plan) on February 14, 2019.
  10         In light of the unique posture of this case and to best conserve the Court’s
  11 limited resources, the Parties recommend that the case against Mizuho be stayed
  12 until February 28, 2019. At that time, the Parties expect to have an indication of
  13 whether Plaintiff and other members of the putative class are likely to receive full or
  14 partial recoveries through the Japanese civil rehabilitation proceeding (an outcome
  15 that may affect the scope of the class that Plaintiff will seek to certify in this case)
  16 and, thus, will be better positioned to make an informed recommendation to the
  17 Court about appropriate next steps in the case, including whether the stay should be
  18 lifted at that time. This brief stay should not materially affect the expeditious
  19 resolution of this matter because, as discussed below, discovery is already largely, if
  20 not totally, complete based on discovery in Greene. In addition, the recommended
  21 stay will provide Plaintiff with additional time to complete service on Karpeles and
  22 will potentially give the Parties a better indication of whether Karpeles will
  23 participate in these proceedings. If Karpeles appears in this case, the Parties
  24 anticipate a need for discovery from Karpeles, which will impact the case schedule.
  25         If the Court is inclined to impose a stay, the Parties also respectfully suggest
  26 that the Scheduling Conference scheduled for October 15, 2018, is unnecessary at
  27
       1
  28    The value of bitcoin has increased greatly since Mt. Gox collapsed.
                                                2
       RULE 26(f) REPORT                                    Case No. 2:18-cv-00617-RGK-GJS
Case
   Case:
     2:18-cv-00617-RGK-GJS
         1:14-cv-01437 Document
                            Document
                                #: 394-166Filed:
                                             Filed
                                                 10/30/18
                                                   10/01/18
                                                          Page
                                                             Page
                                                               5 of49ofPageID
                                                                        8 Page#:6550
                                                                                ID #:870



   1 this time and suggest that it be rescheduled for shortly after the suggested February
   2 28, 2019 date, with the Parties submitting an updated status report by February 21,
   3 2019.
   4 II.     Rule 26(f) Discovery Plan
   5         A.     What changes should be made in the timing, form, or requirement
                    for disclosures under Rule 26(a), including a statement of when
   6                initial disclosures were made or will be made.
   7         The Parties already exchanged initial disclosures in Greene, and agree that if
   8 the case against Mizuho proceeds, any amendments to those disclosures shall be
   9 exchanged 2 weeks after the proposed stay of the case against Mizuho is lifted.
  10         B.     The subjects on which discovery may be needed, when discovery
                    should be completed, and whether discovery should be conducted
  11                in phases or be limited to or focused on particular issues.
  12         The Parties already litigated this case through discovery in Greene and agree
  13 that the written answers and documents produced in that matter should be used in
  14 this case as well. Accordingly, except to the extent that Karpeles appears in this
  15 case and discovery is needed from him, and except to the extent that it becomes
  16 necessary for Mizuho to take discovery of Lack concerning his attempt to recover
  17 his alleged losses by submitting claims to the Tokyo District Court or in the civil
  18 rehabilitation proceeding, the Parties agree that fact discovery in this case is
  19 complete and there is no need for the phasing or limitation of discovery.
  20         Lack notes that Karpeles may have information relevant to the claims against
  21 Mizuho, including information concerning, but not limited to: (i) the number of
  22 unfulfilled fiat currency withdrawal requests made by Mt. Gox customers made
  23 between June 2013 and February 2014; and (ii) communications and documents
  24 concerning Mt. Gox’s relationship with Mizuho. Mizuho contends that none of this
  25 information is relevant to the claims against it.
  26         Mizuho notes that Karpeles is likely to have information showing that the
  27 claims asserted against Mizuho by Lack are meritless and supporting Mizuho’s
  28                                             3
       RULE 26(f) REPORT                                     Case No. 2:18-cv-00617-RGK-GJS
Case
   Case:
     2:18-cv-00617-RGK-GJS
         1:14-cv-01437 Document
                            Document
                                #: 394-166Filed:
                                             Filed
                                                 10/30/18
                                                   10/01/18
                                                          Page
                                                             Page
                                                               6 of59ofPageID
                                                                        8 Page#:6551
                                                                                ID #:871



   1 cross-claims against Karpeles, including, but not limited to, information concerning
   2 (i) Mt. Gox’s ability to fulfill its users’ withdrawal requests through other banks and
   3 payment processors; (ii) Mt. Gox’s communications with its users, including
   4 communications concerning withdrawal delays and difficulties; and (iii) the reasons
   5 Mt. Gox did not fulfill certain users’ withdrawal requests.
   6         C.     Any issues about disclosure, discovery, or preservation of
                    electronically stored information, including the form or forms in
   7                which it should be produced.
   8         To the extent any additional discovery is disclosed or produced, the Parties
   9 agree to discuss in good faith the applicable form or forms of production as needed.
  10 Other than as described herein, no additional discovery is anticipated.
  11         D.     Any issues about claims of privilege or of protection as trial-
                    preparation materials, including—if the parties agree on a
  12                procedure to assert these claims after production—whether to ask
                    the court to include their agreement in an order under Federal
  13                Rule of Evidence 502.
  14         The Parties do not anticipate any issues about claims of privilege or work
  15 product protection at this time, but will discuss submitting a proposed order
  16 pursuant to Federal Rule of Evidence 502 for the Court’s approval.
  17         E.     What changes should be made in the limitations on discovery
                    imposed under these rules or by local rule, and what other
  18                limitations should be imposed.
  19         Given the state of discovery discussed herein, the Parties do not believe that
  20 any changes to discovery limits are required.
  21         F.     Any other orders that the court should issue under Rule 26(c) or
                    under Rule 16(b) and (c).
  22
  23         The Parties will submit a proposed protective order for the Court’s
  24 consideration to govern the discovery already adduced in the Greene litigation and
  25 any additional discovery to be conducted in this case. Additionally, the Parties
  26
  27
  28                                            4
       RULE 26(f) REPORT                                    Case No. 2:18-cv-00617-RGK-GJS
Case
   Case:
     2:18-cv-00617-RGK-GJS
         1:14-cv-01437 Document
                            Document
                                #: 394-166Filed:
                                             Filed
                                                 10/30/18
                                                   10/01/18
                                                          Page
                                                             Page
                                                               7 of69ofPageID
                                                                        8 Page#:6552
                                                                                ID #:872
Case
   Case:
     2:18-cv-00617-RGK-GJS
         1:14-cv-01437 Document
                            Document
                                #: 394-166Filed:
                                             Filed
                                                 10/30/18
                                                   10/01/18
                                                          Page
                                                             Page
                                                               8 of79ofPageID
                                                                        8 Page#:6553
                                                                                ID #:873



   1 members of any certified class (particularly in light of the civil rehabilitation
   2 proceedings relating to the Mt. Gox bitcoin exchange discussed above) may be
   3 necessary. See Trials, Manual Complex Litigation § 21.5 (4th ed. 2018). If this
   4 case proceeds through and past the class certification stage, the Parties recommend
   5 proposing any additional procedures following the Court’s ruling on certification, so
   6 as to tailor any recommendations to the nature and scope of any certified class.
   7         B.     Motion Schedule.
   8         The Parties anticipate filing motions for complete or partial summary
   9 judgment following the Court’s ruling on Plaintiff’s motion for class certification.
  10 Pursuant to the schedule recommended above, the Parties suggest that the deadline
  11 for any such dispositive motions be set for 8 weeks following the Court’s decision
  12 on class certification (i.e., in line with the deadline previously set in Greene).
  13         C.     ADR.
  14         The Parties agree that ADR Procedure No. 3 is best suited to the
  15 circumstances of this case, and recommend that any such procedure occur following
  16 the Court’s ruling on class certification.
  17         D.     Trial Estimate.
  18         The Parties anticipate that trial will last approximately 5-7 days.
  19         E.     Additional Parties.
  20         Plaintiff expects that Karpeles will appear once he is either served with the
  21 complaint and summons in this case or the Court grants a motion to approve
  22 alternative service (i.e., if Plaintiff’s efforts to serve him via the Hague Convention
  23 prove unsuccessful). For context, Karpeles is a defendant in the Greene litigation,
  24 but appeared only recently after the court granted a motion to approve alternative
  25 service and after the plaintiffs moved for entry of default.
  26
  27
  28                                              6
       RULE 26(f) REPORT                                     Case No. 2:18-cv-00617-RGK-GJS
Case
   Case:
     2:18-cv-00617-RGK-GJS
         1:14-cv-01437 Document
                            Document
                                #: 394-166Filed:
                                             Filed
                                                 10/30/18
                                                   10/01/18
                                                          Page
                                                             Page
                                                               9 of89ofPageID
                                                                        8 Page#:6554
                                                                                ID #:874



   1         E.     Expert Witnesses.
   2         The Parties recommend that any Rule 26(a)(2) disclosures be made 4 weeks
   3 after the stay of the case against Mizuho is lifted. The Parties completed expert
   4 disclosures in Greene and anticipate using the same Rule 26(a)(2)(B) reports in this
   5 matter, subject to any revisions required by the facts of this case. For example, the
   6 written report of Mizuho’s expert on class certification issues did not directly
   7 address Lack’s allegations because that report was submitted following Lack’s
   8 dismissal from the Greene case in December 2017. Following any updated Rule
   9 26(a)(2) disclosures, the Parties recommend an additional 8-week period to
  10 complete expert discovery.
  11                                       Respectfully submitted,
  12    DATED: October 1, 2018              EDELSON P.C.
  13
                                            By:        /s/ J. Aaron Lawson
  14                                                  J. Aaron Lawson
  15                                        Attorneys for Plaintiff Joseph Lack
  16
        DATED: October 1, 2018              SHEARMAN & STERLING LLP
  17
                                            By:        /s/ Jerome S. Fortinsky
  18
                                                      Jerome S. Fortinsky
  19
                                            Attorneys for Defendant Mizuho Bank, Ltd.
  20
  21
  22
  23
  24
  25
  26
  27
  28                                              7
       RULE 26(f) REPORT                                        Case No. 2:18-cv-00617-RGK-GJS
